DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires that the U-shaped top flange … to be directly below the keeper members.  How can the U-shaped flange which is part of the keeper member, be located below the keeper member?  The examiner will interpret the claim language to mean that the top flange of the wall panel is located below the keeper member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Knight. et al.  (U.S. 10,10267,045).

In re Claims 1, 4, and 5, Knight teaches  a wall panel system comprising: a plurality of wall panels (20a,20b,20C); one or more hat horizontal channels (3) each capable of being attached to a supporting wall and capable of being attached to the one or more of the plurality of wall panels, the one or more hat channels maintaining a predetermined distance between the supporting wall and the plurality of wall panels; and one or more keeper members(350,460) each configured to be attached to one of the one or more hat channels, wherein, when the wall panel system is assembled, each keeper member at least partially supports the weight of the one or more wall panels. The horizontal hat channels extend horizontally.  The examiner notes that the preamble is directed to a wall panel system that is capable of being attached to a supporting wall.  However, the supporting wall itself has not been positively claimed.  However, the row of studs can be considered a wall.  In addition, the outer flange of the studs to which the channels (3) are attached is a wall member of that stud.  (Figures 18, 25-28)  The limitation “to main a uniform vertical distance between vertically-stacked wall panels” is a functional limitation directed to the intended use of the product and is afforded limited weight in a product claim.  However, the horizontal hat channels are capable of performing this function. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-3, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi (U.S. 20090272060) in view of Corden (U.S. 6,612,090).
In re Claims 1-3, Lucchesi teaches a wall panel system comprising a plurality of wall panels (108); and one or more keeper members (128) that are capable of being attached to one of the one or more hat channels, wherein, when the wall panel system is assembled, each keeper member at least partially supports the weight of the one or more wall panels (108). The examiner notes that the preamble is directed to a wall panel system that is capable of being attached to a supporting wall.  However, the supporting wall itself has not been positively claimed.  (Figure 5)
Lucchesi does not teach one or more hat channels each configured to be attached to a supporting wall and each configured to be attached to the one or more of the plurality of wall panels, the one or more hat channels maintaining a predetermined distance between the supporting wall and the plurality of wall panels
Corden teaches attaching panels (20) to an underlying wall (18).  The panels are spaced away from the wall (18) by vertical hat channels (14).  (Figure 1)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall panel system taught by Lucchesi with the hat channels taught by Corden.  As was noted, the Lucchesi keeper members (128) are capable of being attached to one of the one or more hat channels.  Their placement would allow for additional spacing between the wall panel and underlying wall.  This would encourage airflow and dry out moisture that might accumulate.  In the combination, the one or more vertical hat channels extend vertically.  The limitation “to maintain a uniform horizontal distance between horizontally adjacent wall panels” is a functional limitation directed to the intended use of the product and is afforded limited weight in a product claim.  The vertical hat channels are capable of performing this function.
In re Claim 6 and 8, Lucchesi modified by Corden has been previously discussed.  In addition, keeper members (128) include an upper portion and a U-shaped lower portion configured to receive a downward-extending flange (132) from at least one of the plurality of wall panels (108).  The U-shaped lower portion is positioned in front of a top flange for one of the plurality of wall panels.  The top flange is located directly below the at least one of the one or more keeper members.

    PNG
    media_image1.png
    343
    444
    media_image1.png
    Greyscale

In re Claims 11 and 13, the modified Lucchesi has been previously discussed but does not specifically teach that the wall panels, keeper member, and hat channels are made from aluminum.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make these elements from aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Aluminum is a durable, lightweight, and corrosion resistant material that would form structurally sound hat channels, wall panels, and keeper members.
In re Claims 12 and 14, the modified Lucchesi has been previously discussed but does not teach wall panel and keeper member material thickness ranging from 0.05-0.063 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have panel and keeper member thicknesses in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This allows the metal panels and keeper members to be readily formed while still being durable and lightweight.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi (U.S. 20090272060) in view of Corden (U.S. 6,612,090), and in further view of Reverend et al. (U.S. 4,070,835)
In re Claims 9 and 10, Lucchesi modified by Corden has been previously discussed.  Lucchesi also teaches a top-most wall panel below a jam (162) includes a hanging flange (110) on a top edge of the top-most wall panel, the hanging flange extending rearward from the top-most wall panel then downward.  A top rail (144) is configured to receive the downward-extending portion of the hanging flange.  (Figure 8)
The modified Lucchesi does not teach that the panel is the top most wall panel.  However, as this panel does represent a terminal point just below a window sill, it would be obvious to use a similar configuration with the last panel at the top of the wall.
The modified Lucchesi does not teach a U-shaped portion receiving the downward-extending portion of the hanging flange.
Reverend teaches topmost panel (Pn) with a downward extending flange that is received in a U-shaped portion.  (Figures 3,4, Annotated Figure)



    PNG
    media_image2.png
    500
    687
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucchesi with the teachings of Reverend.  The U-shaped portion of the rale is a known and conventional alternative to the rail configuration taught by Lucchesi.  Both allow for the reception of a hanging flanged in order to support a top wall panel and substituting one for another would be obvious.  Furthermore, the U-shaped portion of the rail is structurally stable as the flange is completely enclosed by the walls of the U-shaped portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633